

Exhibit 10.8


AGREEMENT FOR THE PURCHASE OF PARTIAL LEASEHOLDS


This Agreement for the Purchase of Partial Leaseholds (“Agreement”) made and
effective this April 28, 2010, by and between Geronimo Holding Corporation
(“Seller”) and American Standard Energy, Corp. (“Buyer”).


Seller desires to sell to Buyer, and Buyer desires to purchase from Seller,
certain mineral rights leaseholds held on properties as described in EXHIBIT A,
leaseholds in the area known as the “Bakken”


NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:


1.   Sale.
Seller agrees to sell, transfer and convey to Buyer, and Buyer agrees to
purchase the following partial leaseholds (the “Property”): See EXHIBIT A.


2.   Price.
Buyer shall pay Seller for the Property the sum of 1,080,000 shares in American
Standard Energy Corp. Buyer shall make available immediately the right to said
shares following delivery of the title to Property to Buyer as provided herein.


3.   Warranty.
Seller warrants that the title to the Property shall be of marketable title free
of undisclosed liens, mortgages, leases, or other rights in the Property. If any
of the Property sold hereunder does not conform to this limited warranty, Buyer
shall notify Seller not more than five days following the end of the discovery
of such violation of warranty and for any Property that does not conform to this
warranty, Buyer’s sole remedy, and Seller’s sole obligation, shall be to replace
the defective Property at Seller’s expense or to release the shares back to
American Standard Energy Corp. EXCEPT AS SET FORTH HEREIN, SELLER MAKES NO
WARRANTY TO BUYER WITH RESPECT TO THE PROPERTY, AND BUYER DISCLAIMS ALL OTHER
WARRANTIES, EXPRESS OR IMPLIED.


4.   Transfer of Title.
Title to and ownership of the Property shall pass from Seller to Buyer
immediately upon execution of this Agreement.


5.   Limitation of Liability.
In no event shall Seller be liable for any special, indirect, incidental or
consequential damages arising out of or connected with this Agreement or the
Property, regardless of whether a claim is based on contract, tort, strict
liability or otherwise, nor shall Buyer’s damages exceed the amount of the
purchase price of the Property.

 
 

--------------------------------------------------------------------------------

 


6.   Notices.
Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
by certified mail, postage prepaid, or recognized overnight delivery services.


If to Seller:
Geronimo Holding Corporation
1801 West Texas Avenue
Midland, TX 79701


If to Buyer:
American Standard Energy, Corp.
60 East Rio Salado Parkway
Suite 900
Tempe, AZ 85281


7.   Governing Law.
This Agreement shall be construed and enforced in accordance with the laws of
the state of Arizona.


8.   Final Agreement
This Agreement terminates and supersedes all prior understandings or agreements
on the subject matter hereof. This Agreement may be modified only by a further
writing that is duly executed by both parties.


9.   Severability.
If any term of this Agreement is held by a court of competent jurisdiction to be
invalid or unenforceable, then this Agreement, including all of the remaining
terms, will remain in full force and effect as if such invalid or unenforceable
term had never been included.


10.  Headings.
Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first above written.


Geronimo Holding Corporation
 
American Standard Energy, Corp.
     
By: 
/s/ Randall Capps
 
By: 
/s/ Scott Feldhacker
Randall Capps
 
Scott Feldhacker
President and C.E.O.
 
President


 
 

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Lessor
 
Lessee
 
Legal
 
Tract
 
Lease Date
 
Recording
 
County
June E. Forsberg
 
Geronimo Holding Corporation
 
T155N, R97W, Section 21
 
SESW, SWSE
 
2/24/2010
 
684036
 
Williams
June E. Forsberg
 
Geronimo Holding Corporation
 
T155N, R97W, Section 27
 
NW, N2SW
 
2/24/2010
 
684036
 
Williams
Chester J. Hamers et ux Ellen M.
 
W.R. Everett
 
T157N, R98W, Section 18
 
S2NE
 
1/19/2010
 
683392
 
Williams
Sylte Minerals Trust
 
MJ Oil, LLC
 
T154N, R101W, Section 31
 
Lots 6, SENE, NESE
 
2/18/2010
 
682688
 
Williams
Silverton Resources
 
Geronimo Holding Corporation
 
T157N, R100W, Section 1
 
SW
 
02/8/2010
 
682642
 
Williams
Silverton Resources
 
Geronimo Holding Corporation
 
T157N, R100W, Section 12
 
NW
 
02/8/2010
 
682642
 
Williams
Silverton Resources
 
Geronimo Holding Corporation
 
T157N, R99W, Section 3
 
S2N2, SE
 
02/8/2010
 
682642
 
Williams
Silverton Resources
 
Geronimo Holding Corporation
 
T157N, R99W, Section 7
 
Lots 3, 4, E2SW
 
02/8/2010
 
682642
 
Williams
Miles Wagner
 
Geronimo Holding Corporation
 
T155N, R97W, Section 21
 
SESW, SWSE
 
2/1/2010
 
682641
 
Williams
Miles Wagner
 
Geronimo Holding Corporation
 
T155N, R97W, Section 27
 
NW, N2SW
 
2/1/2010
 
682641
 
Williams
Faye Whitney
 
Geronimo Holding Coporation
 
T155N, R97W, Section 21
 
SESW, SWSE
 
2/1/2010
 
682561
 
Williams
Faye Whitney
 
Geronimo Holding Coporation
 
T155N, R97W, Section 27
 
NW, N2SW
 
2/1/2010
 
682561
 
Williams
Pamela Jane Crawford
 
MJ Oil, LLC
 
T157N, R101W, Section 25
 
E2NW, W2NE
 
12/22/2009
 
682479
 
Williams
Pamela Jane Crawford
 
MJ Oil, LLC
 
T157N, R101W, Section 4
 
Lots 1, 2, S2NE
 
12/22/2009
 
682479
 
Williams
Cheryl Anne Hapip
 
XOG Operating, LLC
 
T153N, R100W, Section 20
 
SESE
 
1/12/2010
 
681786
 
Williams
Cheryl Anne Hapip
 
XOG Operating, LLC
 
T153N, R100W, Section 28
 
SWNW, NWSW
 
1/12/2010
 
681786
 
Williams
Cheryl Anne Hapip
 
XOG Operating, LLC
 
T153N, R100W, Section 29
 
NE
 
1/12/2010
 
681786
 
Williams


 
Page 1 of 8

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Cheryl Anne Hapip
 
XOG Operating, LLC
 
T153N, R99W, Section 29
 
W2NW, W2SW, E2SW
 
1/12/2010
 
681786
 
Williams
Cheryl Anne Hapip
 
XOG Operating, LLC
 
T153N, R99W, Section 30
 
E2, E2SW
 
1/12/2010
 
681786
 
Williams
Cheryl Anne Hapip
 
XOG Operating, LLC
 
T154N, R100W, Section 15
 
N2
 
1/12/2010
 
681786
 
Williams
Cheryl Anne Hapip
 
XOG Operating, LLC
 
T157N, R96W, Section 6
 
SESW
 
1/12/2010
 
681786
 
Williams
Cheryl Anne Hapip
 
XOG Operating, LLC
 
T157N, R96W, Section 7
 
S2NW, NENW, N2S2
 
1/12/2010
 
681786
 
Williams
Cheryl Anne Hapip
 
XOG Operating, LLC
 
T157N, R97W, Section 2
 
NE
 
1/12/2010
 
681786
 
Williams
Cheryl Anne Hapip
 
XOG Operating, LLC
 
T158N, R97W, Section 35
 
SE
 
1/12/2010
 
681786
 
Williams
June Hamers
 
W.R. Everett
 
T157N, R98W, Section 17
 
SE
 
1/21/2010
 
681272
 
Williams
Pamela Jane Crawford
 
MJ Oil, LLC
 
T158N, R101W, Section 33
 
NENW, W2NW
 
12/22/2009
 
681242
 
Williams
William E. Bergman
 
MJ Oil, LLC
 
T158N, R101W, Section 33
 
NENW, W2NW
 
12/22/2009
 
681241
 
Williams
John W. Bergman
 
MJ Oil, LLC
 
T158N, R101W, Section 33
 
NENW, W2NW
 
12/22/2009
 
681240
 
Williams
Bradley C. Bergman
 
MJ Oil, LLC
 
T158N, R101W, Section 33
 
NENW, W2NW
 
12/22/2009
 
681239
 
Williams
F. Peter Bergman
 
MJ Oil, LLC
 
T158N, R101W, Section 33
 
NENW, W2NW
 
12/22/2009
 
681238
 
Williams
Pamela Jane Crawford
 
MJ Oil, LLC
 
T158N, R101W, Section 28
 
SW
 
12/22/2009
 
681237
 
Williams
William E. Bergman
 
MJ Oil, LLC
 
T158N, R101W, Section 28
 
SW
 
12/22/2009
 
681236
 
Williams
John W. Bergman
 
MJ Oil, LLC
 
T158N, R101W, Section 28
 
SW
 
12/22/2009
 
681235
 
Williams
Bradley C. Bergman
 
MJ Oil, LLC
 
T158N, R101W, Section 28
 
SW
 
12/22/2009
 
681234
 
Williams
F. Peter Bergman
 
MJ Oil, LLC
 
T158N, R101W, Section 28
 
SW
 
12/22/2009
 
681233
 
Williams
William E. Bergman
 
MJ Oil, LLC
 
T157N, R101W, Section 25
 
E2NW, W2NE
 
12/22/2009
 
681231
 
Williams
William E. Bergman
 
MJ Oil, LLC
 
T157N, R101W, Section 4
 
Lots 1, 2, S2NE
 
12/22/2009
 
681231
 
Williams


 
Page 2 of 8

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


John W. Bergman
 
MJ Oil, LLC
 
T157N, R101W, Section 25
 
E2NW, W2NE
 
12/22/2009
 
681230
 
Williams
John W. Bergman
 
MJ Oil, LLC
 
T157N, R101W, Section 4
 
Lots 1, 2, S2NE
 
12/22/2009
 
681230
 
Williams
Bradley C. Bergman
 
MJ Oil, LLC
 
T157N, R101W, Section 25
 
E2NW, W2NE
 
12/22/2009
 
681229
 
Williams
Bradley C. Bergman
 
MJ Oil, LLC
 
T157N, R101W, Section 4
 
Lots 1, 2, S2NE
 
12/22/2009
 
681229
 
Williams
F. Peter Bergman
 
MJ Oil, LLC
 
T157N, R101W, Section 25
 
E2NW, W2NE
 
12/22/2009
 
681228
 
Williams
F. Peter Bergman
 
MJ Oil, LLC
 
T157N, R101W, Section 4
 
Lots 1, 2, S2NE
 
12/22/2009
 
681228
 
Williams
Pamela Jane Crawford
 
MJ Oil, LLC
 
T156N, R100W, Section 13
 
NE
 
12/22/2009
 
681227
 
Williams
Bradley C. Bergman
 
MJ Oil, LLC
 
T156N, R100W, Section 13
 
NE
 
12/22/2009
 
681226
 
Williams
John W. Bergman
 
MJ Oil, LLC
 
T156N, R100W, Section 13
 
NE
 
12/22/2009
 
681225
 
Williams
William E. Bergman
 
MJ Oil, LLC
 
T156N, R100W, Section 13
 
NE
 
12/22/2009
 
681224
 
Williams
F. Peter Bergman
 
MJ Oil, LLC
 
T156N, R100W, Section 13
 
NE
 
12/22/2009
 
681223
 
Williams
Christian Parkhurst
 
MJ Oil, LLC
 
T154N, R101W, Section 24
 
NESE
 
12/19/2009
 
681221
 
Williams
Carol A. VanZanden
 
MJ Oil, LLC
 
T154N, R101W, Section 24
 
NESE
 
12/19/2009
 
681220
 
Williams
Rudolph J. Erchinger
 
MJ Oil, LLC
 
T154N, R101W, Section 24
 
NESE
 
12/19/2009
 
681219
 
Williams
Gary Hapip
 
XOG Operating, LLC
 
T153N, R100W, Section 20
 
SESE
 
1/6/2010
 
681101
 
Williams
Gary Hapip
 
XOG Operating, LLC
 
T153N, R100W, Section 28
 
SWNW, NWSW
 
1/6/2010
 
681101
 
Williams
Gary Hapip
 
XOG Operating, LLC
 
T153N, R100W, Section 29
 
NE
 
1/6/2010
 
681101
 
Williams
Gary Hapip
 
XOG Operating, LLC
 
T153N, R99W, Section 29
 
W2NW, W2SW, E2SW
 
1/6/2010
 
681101
 
Williams
Gary Hapip
 
XOG Operating, LLC
 
T153N, R99W, Section 30
 
E2, E2SW
 
1/6/2010
 
681101
 
Williams


 
Page 3 of 8

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Gary Hapip
 
XOG Operating, LLC
 
T154N, R100W, Section 15
 
N2
 
1/6/2010
 
681101
 
Williams
Gary Hapip
 
XOG Operating, LLC
 
T157N, R96W, Section 6
 
SESW
 
1/6/2010
 
681101
 
Williams
Gary Hapip
 
XOG Operating, LLC
 
T157N, R96W, Section 7
 
S2NW, NENW, N2S2
 
1/6/2010
 
681101
 
Williams
Gary Hapip
 
XOG Operating, LLC
 
T157N, R97W, Section 2
 
NE
 
1/6/2010
 
681101
 
Williams
Gary Hapip
 
XOG Operating, LLC
 
T158N, R97W, Section 35
 
SE
 
1/6/2010
 
681101
 
Williams
Chester J. Hamers et ux Ellen M.
 
W.R. Everett
 
T157N, R98W, Section 17
 
All
 
1/19/2010
 
680821
 
Williams
Chester J. Hamers et ux Ellen M.
 
W.R. Everett
 
T157N, R98W, Section 18
 
SE, E2SW, SENW, Lot 3(39.08)
 
1/19/2010
 
680821
 
Williams
Chester J. Hamers et ux Ellen M.
 
W.R. Everett
 
T157N, R98W, Section 20
 
N2
 
1/19/2010
 
680821
 
Williams
Chester J. Hamers et ux Ellen M.
 
W.R. Everett
 
T157N, R98W, Section 21
 
SE
 
1/19/2010
 
680821
 
Williams
Gary and Sally Parsons
 
XOG Operating, LLC
 
T157N, R99W, Section 10
 
NESE
 
12/14/2009
 
680423
 
Williams
Gary and Sally Parsons
 
XOG Operating, LLC
 
T157N, R99W, Section 11
 
S2SW
 
12/14/2009
 
680423
 
Williams
Gary and Sally Parsons
 
XOG Operating, LLC
 
T157N, R99W, Section 12
 
N2
 
12/14/2009
 
680423
 
Williams
Gary and Sally Parsons
 
XOG Operating, LLC
 
T157N, R99W, Section 15
 
NW
 
12/14/2009
 
680423
 
Williams
Gary and Sally Parsons
 
XOG Operating, LLC
 
T157N, R99W, Section 2
 
S2SE
 
12/14/2009
 
680423
 
Williams
Gary and Sally Parsons
 
XOG Operating, LLC
 
T157N, R99W, Section 5
 
Lots 1(39.98), 2(39.92), 3(39.98), SENW, E2SW
 
12/14/2009
 
680423
 
Williams
Gary and Sally Parsons
 
XOG Operating, LLC
 
T157N, R99W, Section 8
 
N2
 
12/14/2009
 
680423
 
Williams
Gary and Sally Parsons
 
XOG Operating, LLC
 
T158N, R99W, Section 34
 
SE
 
12/14/2009
 
680423
 
Williams
Gary and Sally Parsons
 
XOG Operating, LLC
 
T158N, R99W, Section 35
 
S2S2
 
12/14/2009
 
680423
 
Williams
Rose Marie and Arthur McCrary
 
XOG Operating, LLC
 
T157N, R99W, Section 10
 
NESE
 
10/14/2009
 
680422
 
Williams


 
Page 4 of 8

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Rose Marie and Arthur McCrary
 
XOG Operating, LLC
 
T157N, R99W, Section 11
 
S2SW
 
10/14/2009
 
680422
 
Williams
Rose Marie and Arthur McCrary
 
XOG Operating, LLC
 
T157N, R99W, Section 12
 
N2
 
10/14/2009
 
680422
 
Williams
Rose Marie and Arthur McCrary
 
XOG Operating, LLC
 
T157N, R99W, Section 15
 
NW
 
10/14/2009
 
680422
 
Williams
Rose Marie and Arthur McCrary
 
XOG Operating, LLC
 
T157N, R99W, Section 2
 
S2SE
 
10/14/2009
 
680422
 
Williams
Rose Marie and Arthur McCrary
 
XOG Operating, LLC
 
T157N, R99W, Section 5
 
Lots 1(39.98), 2(39.92), 3(39.98), SENW, E2SW
 
10/14/2009
 
680422
 
Williams
Rose Marie and Arthur McCrary
 
XOG Operating, LLC
 
T157N, R99W, Section 8
 
N2
 
10/14/2009
 
680422
 
Williams
Rose Marie and Arthur McCrary
 
XOG Operating, LLC
 
T158N, R99W, Section 34
 
SE
 
10/14/2009
 
680422
 
Williams
Rose Marie and Arthur McCrary
 
XOG Operating, LLC
 
T158N, R99W, Section 35
 
S2S2
 
10/14/2009
 
680422
 
Williams
James F. Hapip
 
XOG Operating, LLC
 
T157N, R99W, Section 10
 
NESE
 
12/14/2009
 
680421
 
Williams
James F. Hapip
 
XOG Operating, LLC
 
T157N, R99W, Section 11
 
S2SW
 
12/14/2009
 
680421
 
Williams
James F. Hapip
 
XOG Operating, LLC
 
T157N, R99W, Section 12
 
N2
 
12/14/2009
 
680421
 
Williams
James F. Hapip
 
XOG Operating, LLC
 
T157N, R99W, Section 15
 
NW
 
12/14/2009
 
680421
 
Williams
James F. Hapip
 
XOG Operating, LLC
 
T157N, R99W, Section 2
 
S2SE
 
12/14/2009
 
680421
 
Williams
James F. Hapip
 
XOG Operating, LLC
 
T157N, R99W, Section 5
 
Lots 1(39.98), 2(39.92), 3(39.98), SENW, E2SW
 
12/14/2009
 
680421
 
Williams
James F. Hapip
 
XOG Operating, LLC
 
T157N, R99W, Section 8
 
N2
 
12/14/2009
 
680421
 
Williams
James F. Hapip
 
XOG Operating, LLC
 
T158N, R99W, Section 34
 
SE
 
12/14/2009
 
680421
 
Williams
James F. Hapip
 
XOG Operating, LLC
 
T158N, R99W, Section 35
 
S2S2
 
12/14/2009
 
680421
 
Williams
Marilyn A. Mcintosh, Trustee
 
MJ Oil, LLC
 
T156N, R100W, Section 18
 
S2SE
 
12/31/2009
 
680275
 
Williams
Marilyn A. Mcintosh, Trustee
 
MJ Oil, LLC
 
T157N, R101W, Section 4
 
Lots 1, 2, S2NE
 
12/31/2009
 
680275
 
Williams


 
Page 5 of 8

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer
 
George A. Meisel et ux Madeline
 
Huston Energy Corporation
 
T154N, R100W, Section 7
 
That portion of Lot 1(36.76) lying South and West of the Little Muddy River
 
11/21/2009
 
679058
 
Williams
Alvin L. Jacobson and Eunice G. Jacobson, H&W
 
MJ Oil, LLC
 
T153N, R102W, Section 12
 
S2SE
 
11/21/2009
 
679057
 
Williams
Gary M. Schmitz
 
Huston Energy Corporation
 
T154N, R100W, Section 17
 
E2SE
 
10/09/2009
 
677506
 
Williams
Gary M. Schmitz
 
Huston Energy Corporation
 
T154N, R100W, Section 6
 
Lot 7, SESW, W2SE
 
10/09/2009
 
677505
 
Williams
Gary M. Schmitz
 
Huston Energy Corporation
 
T154N, R100W, Section 7
 
Lot 1, NENW
 
10/09/2009
 
677505
 
Williams
Alvin L. Jacobson et ux Eunice
 
Huston Energy Corporation
 
T154N, R100W, Section 6
 
Lot 7, SESW, W2SE
 
10/29/2009
 
677504
 
Williams
Alvin L. Jacobson et ux Eunice
 
Huston Energy Corporation
 
T154N, R100W, Section 7
 
Lot 1, NENW
 
10/29/2009
 
677504
 
Williams
Howe Family Inc.
 
Ritter, Laber and Associates, Inc.
 
T153N, R100W, Section 9
 
Lots 2(47.40), 7(51.30), SESE
 
10/28/2009
 
677006
 
Williams
Barbara Rush f/k/a, Barbara Thames Fairley
 
Huston Energy Corporation
 
T154N, R101W, Section 10
 
NENE
 
10/22/2009
 
676536
 
Williams
Barbara Rush f/k/a, Barbara Thames Fairley
 
Huston Energy Corporation
 
T154N, R101W, Section 3
 
S2
 
10/22/2009
 
676536
 
Williams
John Mack Thames, Jr.
 
Huston Energy Corporation
 
T154N, R101W, Section 10
 
NENE
 
10/22/2009
 
676535
 
Williams
John Mack Thames, Jr.
 
Huston Energy Corporation
 
T154N, R101W, Section 3
 
S2
 
10/22/2009
 
676535
 
Williams
James David Thames
 
Huston Energy Corporation
 
T154N, R101W, Section 10
 
NENE
 
10/22/2009
 
676534
 
Williams
James David Thames
 
Huston Energy Corporation
 
T154N, R101W, Section 3
 
S2
 
10/22/2009
 
676534
 
Williams


 
Page 6 of 8

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Joel Matthew Thames
 
Huston Energy Corporation
 
T154N, R101W, Section 10
 
NENE
 
10/22/2009
 
676533
 
Williams
Joel Matthew Thames
 
Huston Energy Corporation
 
T154N, R101W, Section 3
 
S2
 
10/22/2009
 
676533
 
Williams
Harold Tofte
 
Ritter, Laber and Associates, Inc.
 
T153N, R99W, Section 6
 
Lots 1(40.00), 2(40.00), 3(40.00), 4(37.82), 5(37.86), S2NE, SE
 
10/29/2009
 
676502
 
Williams
Charlene Strand
 
Ritter, Laber and Associates, Inc.
 
T153N, R99W, Section 6
 
Lots 1(40.00), 2(40.00), 3(40.00), 4(37.82), 5(37.86), S2NE, SE
 
10/29/2009
 
676501
 
Williams
Cal Tofte
 
Ritter, Laber and Associates, Inc.
 
T153N, R99W, Section 6
 
Lots 1(40.00), 2(40.00), 3(40.00), 4(37.82), 5(37.86), S2NE, SE
 
10/29/2009
 
676500
 
Williams
Leslie Tofte
 
Ritter, Laber and Associates, Inc.
 
T153N, R99W, Section 6
 
Lots 1(40.00), 2(40.00), 3(40.00), 4(37.82), 5(37.86), S2NE, SE
 
10/29/2009
 
676499
 
Williams
Ekof L. Stokke, et ux
 
Ritter, Laber and Associates, Inc.
 
T153N, R100W, Section 1
 
The East 33 Feet and the South 33 Feet of the E2 of Lot 3
 
10/28/2009
 
676498
 
Williams
Ekof L. Stokke, et ux
 
Ritter, Laber and Associates, Inc.
 
T153N, R100W, Section 1
 
S2NW, N2SW
 
10/28/2009
 
676498
 
Williams
Ekof L. Stokke, et ux
 
Ritter, Laber and Associates, Inc.
 
T153N, R100W, Section 14
 
N2NW
 
10/28/2009
 
676498
 
Williams
Ekof L. Stokke, et ux
 
Ritter, Laber and Associates, Inc.
 
T153N, R100W, Section 15
 
N2NE, SWNE, W2NW, S2SW, N2SE, SWSE
 
10/28/2009
 
676498
 
Williams
Ekof L. Stokke, et ux
 
Ritter, Laber and Associates, Inc.
 
T153N, R100W, Section 2
 
Lots 3(40.24), 4(40.29), S2NW
 
10/28/2009
 
676498
 
Williams
Howe Family Inc.
 
Ritter, Laber and Associates, Inc.
 
T153N, R100W, Section 35
 
Lot 1(39.90), S2NW, SWNE, NESW and tnacres out of the west side of the NWSE, the
ten acres being in a triangle
 
11/6/2009
 
677088
 
Williams


 
Page 7 of 8

--------------------------------------------------------------------------------

 


Lessor
 
Lessee
 
Legal
 
Tract
 
Lease Date
 
Recording
 
County
 
Net Acres
Margaret Hanson
 
W.R Everett
 
T158N, R102W, sec 5
 
Lot 4(39.98), S/2NW/4
 
April 5th, 2010
 
687447
 
Williams
               
SW/4SE/4, SW/4
                       
T158N, R102W, sec 7
 
NE/4, E/2NW/4
 
April 5th, 2010
 
687447
 
Williams
                                 
Sonja J. Mickelson
 
W.R. Everett
 
T158N, R102W, sec 5
 
Lot 4(39.98), S/2NW/4
 
April 5th, 2010
 
687446
 
Williams
               
SW/4SE/4, SW/4
                       
T158N, R102W, sec 7
 
NE/4, E/2NW/4
 
April 5th, 2010
 
687446
 
Williams
                                 
June M. Berve, TTE
 
Infinity Oil, LLC
 
T159N, R100W, sec 13
 
SW/4
 
April 5th, 2010
 
688432
 
Williams
           
T159N, R100W, sec 14
 
SE/4
 
April 5th, 2010
 
688432
 
Williams
           
T159N, R100W, sec 24
 
N/2, SE/4
 
April 5th, 2010
 
688432
 
Williams
   


 
Page 8 of 8

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Lessor
 
Lessee
 
Legal
 
Tract
 
Lease Date
 
Recording
 
County
Vanchon Birdsbill Stump
 
MJ Oil, LLC
 
T150N, R92N, Section 6
 
E2SE
 
12/2/2009
 
362361
 
Mountrail
Kathleen Diane Birdsbill
 
MJ Oil, LLC
 
T150N, R92N, Section 6
 
E2SE
 
12/2/2009
 
362362
 
Mountrail
Michael Charles Birdsbill
 
MJ Oil, LLC
 
T150N, R92N, Section 6
 
E2SE
 
12/2/2009
 
362363
 
Mountrail
Sonja Red Elk
 
MJ Oil, LLC
 
T150N, R92N, Section 6
 
E2SE
 
12/2/2009
 
362610
 
Mountrail
Pherris Seth Birdsbill
 
MJ Oil, LLC
 
T150N, R92N, Section 6
 
E2SE
 
12/2/2009
 
362611
 
Mountrail
Dorean Birdsbill
 
MJ Oil, LLC
 
T150N, R92N, Section 6
 
E2SE
 
12/2/2009
 
362612
 
Mountrail
Jessica Birdsbill
 
MJ Oil, LLC
 
T150N, R92N, Section 6
 
E2SE
 
12/2/2009
 
362613
 
Mountrail
Patricial rae Birdsbill
 
MJ Oil, LLC
 
T150N, R92N, Section 6
 
E2SE
 
12/2/2009
 
362614
 
Mountrail
Gloria Jean Knudson
 
MJ Oil, LLC
 
T150N, R92N, Section 6
 
E2SE
 
12/2/2009
 
362615
 
Mountrail
Alan Birdsbill
 
MJ Oil, LLC
 
T150N, R92N, Section 6
 
E2SE
 
12/2/2009
 
362616
 
Mountrail
Darrell Lyman Birdsbill
 
MJ Oil, LLC
 
T150N, R92N, Section 6
 
E2SE
 
12/2/2009
 
362617
 
Mountrail
Shirley Mae Soldo
 
MJ Oil, LLC
 
T150N, R92N, Section 6
 
E2SE
 
12/2/2009
 
362618
 
Mountrail
Jan Marie Onstad
 
MJ Oil, LLC
 
T150N, R92N, Section 6
 
E2SE
 
12/2/2009
 
362619
 
Mountrail
Emily McConnell
 
MJ Oil, LLC
 
T150N, R92N, Section 7
 
Lot l
 
12/3/2009
 
362360
 
Mountrail
Charles A. Dearborn
 
MJ Oil, LLC
 
T150N, R92N, Section 7
 
Lot l
 
12/3/2009
 
362620
 
Mountrail
Robby McConnell
 
MJ Oil, LLC
 
T150N, R92N, Section 7
 
Lot l
 
12/3/2009
 
362621
 
Mountrail
Brian Loren McConnell
 
MJ Oil, LLC
 
T150N, R92N, Section 7
 
Lot l
 
12/3/2009
 
362622
 
Mountrail
Jerry and Arlene Spanier
 
XOG Operating, LLC
 
T150N, R92W, Section 26
 
SENW, SWNE, E2SW
 
9/29/2009
 
360556
 
Mountrail
Robert and Loretta Finger
 
XOG Operating, LLC
 
T150N, R92W, Section 26
 
SENW, SWNE, E2SW
 
9/29/2009
 
360555
 
Mountrail
Fayette Juliar
 
XOG Operating, LLC
 
T152N, R89W, Section 25
 
NW
 
6/17/2009
 
356323
 
Mountrail
Leslie J. Spanier
 
XOG Operating, LLC
 
T153N, R93W, Section 18
 
Lot 3, 4, E2SW
 
8/13/2009
 
391740
 
Mountrail
Aaron W. Spanier
 
XOG Operating, LLC
 
T153N, R93W, Section 18
 
Lot 3, 4, E2SW
 
8/13/2009
 
391742
 
Mountrail
Robert and Loretta Finger
 
XOG Operating, LLC
 
T153N, R93W, Section 18
 
Lot 3, 4, E2SW
 
8/13/2009
 
391741
 
Mountrail
Petroleum & Mineral Properties
 
Geronimo Holding Corporation
 
T154N, R93W, Section 21
 
NE
 
1/13/2010
 
363789
 
Mountrail


 
Page 1 of 10

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Donald J. Wick
 
John H. Holt Oil Properties, Inc.
 
T155N, R90W, Section 1
 
S2SE
 
11/14/2007
 
333876
 
Mountrail
Eileen Wick
 
John H. Holt Oil Properties, Inc.
 
T155N, R90W, Section 1
 
S2SE
 
11/14/2007
 
334183
 
Mountrail
Richard W. Wick
 
John H. Holt Oil Properties, Inc.
 
T155N, R90W, Section 1
 
S2SE
 
11/15/2007
 
334157
 
Mountrail
Vernon D. Wick
 
John H. Holt Oil Properties, Inc.
 
T155N, R90W, Section 1
 
S2SE
 
11/14/2007
 
334012
 
Mountrail
Thomas L. Colvert
 
John H. Holt Oil Properties, Inc.
 
T155N, R90W, Section 1
 
S2SE
 
11/7/2007
 
333963
 
Mountrail
Eileen J. McKinley
 
John H. Holt Oil Properties, Inc.
 
T155N, R90W, Section 1
 
S2SE
 
11/9/2007
 
334160
 
Mountrail
Dean Aker
 
John H. Holt Oil Properties, Inc.
 
T155N, R90W, Section 1
 
S2SE
 
11/9/2007
 
334161
 
Mountrail
John F. Colvert
 
Double Deuce Land and Minerals
 
T155N, R90W, Section 1
 
S2SE
 
1/11/2005
 
716/370
 
Mountrail
Fredrick M. Johnson et ux
 
RAK Petroleum Company
 
T155N, R90W, Section 24
 
All
 
5/9/2008
 
341369
 
Mountrail
Fred Sorenson
 
XOG Operating, LLC
 
T155N, R93W, Section 13
 
NW, SW
 
10/21/2009
 
360763
 
Mountrail
Norman Andrew Kjos
 
XOG Operating, LLC
 
T155N, R93W, Section 13
 
NW, SW
 
11/10/2009
 
362430
 
Mountrail
Olje LLLP
 
XOG Operating, LLC
 
T155N, R93W, Section 13
 
NW, SW
 
10/26/2009
 
360935
 
Mountrail
Lloyd W. Sorenson Trustee
 
XOG Operating, LLC
 
T155N, R93W, Section 13
 
NW, SW
 
10/27/2009
 
361079
 
Mountrail
Irvin C. Weitzel
 
John H. Holt Oil Properties, Inc.
 
T156N, R89W, Section 32
 
NW/4
 
12/14/2007
 
336157
 
Mountrail
Dwight and Suzanne Eiken
 
John H. Holt Oil Properties, Inc.
 
T156N, R90W, Section 12
 
NW, N2SW, SESW, SWSE, SWSW, NWSE
 
5/12/2008
 
341450
 
Mountrail
Alfred E. Eidet, Trustee
 
Kirk D. Martinez
 
T156N, R94W, Section 25
 
SW
 
7/1/2008
 
344065
 
Mountrail
Alfred E. Eidet, TTE
 
Kirk D. Martine2
 
T156N, R94W, Section 25
 
SW
 
7/1/2008
 
344064
 
Mountrail
Myron Lee Burbidge
 
RAK Petroleum Company
 
T157N, R89W, Section 33
 
W2NE, N2NW
 
11/21/2008
 
350852
 
Mountrail


 
Page 2 of 10

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Paula Jean Dodaro
 
RAK Petroleum Company
 
T157N, R89W, Section 33
 
W2NE, N2NW
 
11/21/2008
 
350578
 
Mountrail
Marilyn Jo Johnson
 
RAK Petroleum Company
 
T157N, R89W, Section 33
 
W2NE, N2NW
 
11/21/2008
 
350795
 
Mountrail
Myron Lee Burbidge
 
RAK Petroleum Company
 
T157N, R89W, Section 4
 
Lot 6, SENE, E2SE
 
11/21/2008
 
350852
 
Mountrail
Paula Jean Dodaro
 
RAK Petroleum Company
 
T157N, R89W, Section 4
 
Lot 6, SENE, E2SE
 
11/21/2008
 
350578
 
Mountrail
Marilyn Jo Johnson
 
RAK Petroleum Company
 
T157N, R89W, Section 4
 
Lot 6, SENE, E2SE
 
11/21/2008
 
350795
 
Mountrail
Myron Lee Burbidge
 
RAK Petroleum Company
 
T157N, R89W, Section 9
 
E2NE
 
11/21/2008
 
350852
 
Mountrail
Paula Jean Dodaro
 
RAK Petroleum Company
 
T157N, R89W, Section 9
 
E2NE
 
11/21/2008
 
350578
 
Mountrail
Marilyn Jo Johnson
 
RAK Petroleum Company
 
T157N, R89W, Section 9
 
E2NE
 
11/21/2008
 
350795
 
Mountrail
Martha Jo & Byrle E. Nichols
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 4
 
S/2NW/4, N/2SE/4
 
5/2/2008
 
341071
 
Mountrail
Bobby G. Story
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 4
 
SW
 
5/22/2008
 
341840
 
Mountrail
Robert A. Manhart
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 4
 
SW
 
5/13/2008
 
342121
 
Mountrail
Sylvia Kay Adams, n/k/a Sylvia Kay Heiney a marrie woman dealing in her sole and
separate property
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 4
 
S2NW, N2SE
 
5/2/2008
 
342120
 
Mountrail
Virginia Mcllwain, a widow, fka Virginia Roberts Dalrymple
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, 5ection 4
 
SW
 
5/21/2008
 
342446
 
Mountrail
Jack H. 81 Marion E. Keen
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 4
 
SW
 
5/21/2008
 
342533
 
Mountrail


 
Page 3 of 10

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Susan Nestleroad
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 4
 
SW
 
6/3/2008
 
342535
 
Mountrail
Kennard O. Vogel
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 4
 
SW
 
6/13/2008
 
342663
 
Mountrail
Sutton Family Revocable Trust
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 4
 
SW
 
6/13/2008
 
342664
 
Mountrail
Jean Cooney
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 4
 
SW
 
6/3/2008
 
343556
 
Mountrail
Rose McElhiney
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 4
 
SW
 
5/20/2008
 
344133
 
Mountrail
Norman H. Vogel, Jr.
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 4
 
SW
 
7/17/2008
 
344333
 
Mountrail
Elizabeth Ann Martin
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 4
 
SW
 
7/17/2008
 
344397
 
Mountrail
John H. Hughes
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 4
 
S2NW, N2SE
 
8/11/2008
 
345441
 
Mountrail
Thomas J. Hughes, III
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 4
 
S2NW, N2SE
 
8/11/2008
 
345765
 
Mountrail
Carol S. Edwards
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 4
 
SW
 
7/30/2008
 
344920
 
Mountrail
Raymond and Doris Klier
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 4
 
SW/4
 
5/20/2008
 
341616
 
Mountrail
Bobby G. Story
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 5
 
SE
 
5/22/2008
 
341840
 
Mountrail
Robert A. Manhart
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 5
 
SE
 
5/13/2008
 
342121
 
Mountrail
Virginia Mcllwain, a widow, fka Virginia Roberts Dalrymple
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 5
 
SE
 
5/21/2008
 
342446
 
Mountrail
Jack H. & Marion E. Keen
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 5
 
SE
 
5/21/2008
 
342533
 
Mountrail
Susan Nestleroad
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 5
 
SE
 
7/17/2008
 
344136
 
Mountrail


 
Page 4 of 10

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Kennard O. Vogel
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 5
 
SE
 
6/13/2008
 
342663
 
Mountrail
Sutton Family Revocable Trust
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 5
 
SE
 
6/13/2008
 
342664
 
Mountrail
Jean Cooney
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 5
 
SE
 
6/3/2008
 
343556
 
Mountrail
Rose McElhiney
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 5
 
SE
 
5/20/2008
 
344133
 
Mountrail
Norman H. Vogel, Jr.
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 5
 
SE
 
7/17/2008
 
344333
 
Mountrail
Elizabeth Ann Martin
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 5
 
SE
 
7/17/2008
 
344397
 
Mountrail
Carol S. Edwards
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 5
 
SE
 
7/30/2008
 
344920
 
Mountrail
Raymond and Doris Klier
 
John H. Holt Oil Properties, Inc.
 
T157N, R90W, Section 5
 
SE/4
 
5/20/2008
 
341616
 
Mountrail
Berniece B. Hanson
 
John H. Holt Oil Properties, Inc.
 
T157N, R91W, Section 19
 
E2SW, NWSE, Lot 5(32.60)
 
4/4/2008
 
341067
 
Mountrail
Vesta Skiens
 
RAK Petroleum Company
 
T157N, R91W, Section 7
 
NE
 
1/31/2008
 
337258
 
Mountrail
Berniece B. Hanson
 
John H. Holt Oil Properties, Inc.
 
T157N, R92W, Section 23
 
SE
 
4/4/2008
 
341067
 
Mountrail
Richard and Carolyn Blaine
 
John H. Holt Oil Properties, Inc.
 
T157N, R92W, Section 23
 
SE/4
 
4/28/2008
 
341069
 
Mountrail
Mary and Howard Russell
 
John H. Holt Oil Properties, Inc.
 
T157N, R92W, Section 23
 
SE/4
 
4/28/2008
 
341070
 
Mountrail
Berniece B. Hanson
 
John H. Holt Oil Properties, Inc.
 
T157N, R92W, Section 24
 
NW, W2SW
 
4/4/2008
 
341067
 
Mountrail
Mary and Howard Russell
 
John H. Holt Oil Properties, Inc.
 
T157N, R92W, Section 24
 
NW/4, W/2SW/4
 
4/28/2008
 
341070
 
Mountrail
Richard and Carolyn Blaine
 
John H. Holt Oil Properties, Inc.
 
T157N, R92W, Section 24
 
NW/4, W/2SW/4
 
4/28/2008
 
341069
 
Mountrail


 
Page 5 of 10

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Berniece B. Hanson
 
John H. Holt Oil Properties, Inc.
 
T157N, R92W, Section 26
 
E2NE, NESE
 
4/4/2008
 
341067
 
Mountrail
Mary and Howard Russell
 
John H. Holt Oil Properties, Inc.
 
T157N, R92W, Section 26
 
E/2NE/4, NE/4SE/4
 
4/28/2008
 
341070
 
Mountrail
Richard and Carolyn Blaine
 
John H. Holt Oil Properties, Inc.
 
T157N, R92W, Section 26
 
E/2NE/4, NE/4SE/4
 
4/28/2008
 
341069
 
Mountrail
RAK Petroluem Company
 
RAK Petroleum Company
 
T158N, R89W, Section 19
 
Lots 3, 4
 
1/1/2010
 
363963
 
Mountrail
Gilbert Kaufman and viola Kaufman
 
RAK Petroleum Company
 
T158N, R89W, Section 30
 
Lots 1, 2, 3, 4, E2NW, SWNE
 
8/7/2008
 
345172
 
Mountrail
Gilbert Kaufman and viola Kaufman
 
RAK Petroleum Company
 
T158N, R89W, Section 30
 
SESE
 
8/7/2008
 
345172
 
Mountrail
RAK Petroluem Company
 
RAK Petroleum Company
 
T158N, R89W, Section 30
 
Lots 1, 2, 3, 4, E2NW, SWNE
 
1/1/2010
 
363963
 
Mountrail
Paul D. Edmonds
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/24/2008
 
343555
 
Mountrail
Denver F. Edmonds
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/24/2008
 
343554
 
Mountrail
Arnetta M. Carter
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
342997
 
Mountrail
Danny & Connie King
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
342668
 
Mountrail
Judy A. Whitt
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
342665
 
Mountrail
Sherry J. Haley
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
342666
 
Mountrail
Verda Lorraine Taylor
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
342667
 
Mountrail
Jan M. Shelby
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
343000
 
Mountrail
Jay Lee Gaddie
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
342999
 
Mountrail


 
Page 6 of 10

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Kermit & Phyllis Gaddie
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
342998
 
Mountrail
Charles E. Wolf, Vicki Talbott AIF
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
342777
 
Mountrail
Velma Earlene Strickland
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
342778
 
Mountrail
Donna & Dennis Haggard
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
342776
 
Mountrail
Deborah & Jacob Miller
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
342779
 
Mountrail
Christina L. Gaddie
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
342780
 
Mountrail
Gail Marie Collins
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
342781
 
Mountrail
Betty Jean Bates
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
343552
 
Mountrail
V. Nadine and Harold Rinehart
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
343551
 
Mountrail
Russell G. Gaddie
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
344135
 
Mountrail
Dena Sue & Joseph Orozco
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
343553
 
Mountrail
Jule Ann & Max Troutman
 
John H. Holt Oil Properties, Inc.
 
T158N, R90W, Section 20
 
NW/4
 
6/10/2008
 
343075
 
Mountrail
Bobby G. Story
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 11
 
S2
 
5/22/2008
 
341840
 
Mountrail
Robert A. Manhart, a widower, individually and as Heir to the Estate of Matyl
Manhart, deceased
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 11
 
S2
 
6/6/2008
 
342447
 
Mountrail


 
Page 7 of 10

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Virginia Mcllwain, a widow, fka Virginia Roberts Dalrymple
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 11
 
S2
 
5/21/2008
 
342446
 
Mountrail
Jack H. & Marion E. Keen
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 11
 
S2
 
5/21/2008
 
342533
 
Mountrail
Kennard O. Vogel
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 11
 
S2
 
6/13/2008
 
342663
 
Mountrail
Sutton Family Revocable Trust
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 11
 
S2
 
6/13/2008
 
342664
 
Mountrail
Rose McElhiney
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 11
 
S2
 
5/20/2008
 
344133
 
Mountrail
Norman H. Vogel, Jr.
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 11
 
S2
 
7/17/2008
 
344333
 
Mountrail
Elizabeth Ann Martin
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 11
 
S2
 
7/17/2008
 
344397
 
Mountrail
Carol S. Edwards
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 11
 
S2
 
7/30/2008
 
344920
 
Mountrail
Patricia R. Erickson
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 21
 
E2SE
 
7/14/2008
 
344134
 
Mountrail
Patricia R. Erickson
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 21
 
W2SE
 
8/4/2008
 
344782
 
Mountrail
Delaine Covert
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 21
 
SE
 
8/4/2008
 
345278
 
Mountrail
Danette Jensen
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 21
 
SE
 
8/4/2008
 
345277
 
Mountrail
Sharon Gartrell
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 21
 
SE
 
8/4/2008
 
345443
 
Mountrail
Lynn Erickson
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 21
 
SE
 
8/4/2008
 
345442
 
Mountrail
DeeAnn Kromko
 
John H. Holt Oil Properties, Inc.
 
T158N, R91W, Section 21
 
SE
 
8/4/2008
 
345444
 
Mountrail
Thiry Minor
 
RAK Petroleum Company
 
T158N, R91W, Section 21
 
SWNW
 
12/1/2007
 
334924
 
Mountrail


 
Page 8 of 10

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


James S. and Debra J. Johnson
 
W.R. Everett
 
T158N, R91W, Section 27
 
W2NWSE, SWSE, E2SW
 
11/11/2009
 
361311
 
Mountrail
Delaine Covert
 
John H. Holt Oil Properties, Inc. 
 
T158N, R91W, Section 28
 
N2
 
8/4/2008
 
345278
 
Mountrail
Danette Jensen
 
John H. Holt Oil Properties, Inc. 
 
T158N, R91W, Section 28
 
N2
 
8/4/2008
 
345277
 
Mountrail
Sharon Gartrell
 
John H. Holt Oil Properties, Inc. 
 
T158N, R91W, Section 28
 
N2
 
8/4/2008
 
345443
 
Mountrail
Lynn Erickson
 
John H. Holt Oil Properties, Inc. 
 
T158N, R91W, Section 28
 
N2
 
8/4/2008
 
345442
 
Mountrail
DeeAnn Kromko
 
John H. Holt Oil Properties, Inc. 
 
T158N, R91W, Section 28
 
N2
 
8/4/2008
 
345444
 
Mountrail
Gary Hapip
 
XOG Operating, LLC
 
T158N, R93W, Section 18
 
Lots 1(37.93), 2(37.95), E2NW,
                       
W2E2, SESW
 
12/8/2009
 
364254
 
Mountrail
Cheryl Anne Hapip
 
XOG Operating, LLC
 
T158N, R93W, Section 18
 
Lots 1(37.93), 2(37.95), E2NW,
                       
W2E2, SESW
 
12/8/2009
 
364255
 
Mountrail
Gary Hapip
 
XOG Operating, LLC
 
T158N, R93W, Section 7
 
Lots 3(37.89),
                       
4(37.91), E2SW, SE
 
12/8/2009
 
364254
 
Mountrail
Cheryl Anne Hapip
 
XOG Operating, LLC
 
T158N, R93W, Section 7
 
Lots 3(37.89),
                       
4(37.91), E2SW, SE
 
12/8/2009
 
364255
 
Mountrail
Bruce and Constance
                       
Bolyard
 
XOG Operating, LLC
 
T158N, R94W, Section 1
 
SWNW, Lot 4
 
3/25/2009
 
354635
 
Mountrail
Marla Vaage, et al
 
XOG Operating, LLC
 
T158N, R94W, Section 11
 
E2SW, W2SE
 
1/19/2010
 
364060
 
Mountrail
Mark Johnson
 
XOG Operating, LLC
 
T158N, R94W, Section 11
 
E2SW, W2SE
 
1/19/2010
 
364061
 
Mountrail
Anette Messman
 
XOG Operating, LLC
 
T158N, R94W, Section 11
 
E2SW, W2SE
 
1/21/2010
 
364945
 
Mountrail
Gary Hapip
 
XOG Operating, LLC
 
T158N, R94W, Section 12
 
SESW, SWSE
 
12/8/2009
 
364254
 
Mountrail
Cheryl Anne Hapip
 
XOG Operating, LLC
 
T158N, R94W, Section 12
 
SESW, SWSE
 
12/8/2009
 
364255
 
Mountrail
Gary Hapip
 
XOG Operating, LLC
 
T158N, R94W, Section 13
 
N2NE
 
12/8/2009
 
364254
 
Mountrail
Cheryl Anne Hapip
 
XOG Operating, LLC
 
T158N, R94W, Section 13
 
N2NE
 
12/8/2009
 
364255
 
Mountrail


 
Page 9 of 10

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Bruce and Constance Bolyard
 
XOG Operating, LLC
 
T158N, R94W, Section 2
 
Lot 1, SENE
 
3/25/2009
 
354635
 
Mountrail


 
Page 10 of 10

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Lessor
 
Lessee
 
Legal
 
Tract
 
Lease Date
 
Recording
 
County
USA
 
Retamco Operating, Inc.
 
T147N, R98W, Section 10
 
Bed LTL MO RVR RIPAR; to Lots 1, 2 described by M&B (4.871 acres)
 
3/01/2007
 
NDM 96533
 
McKenzie
USA
 
Retamco Operating, Inc.
 
T147N, R98W, Section 3
 
Bed LTL MO RVR RIPAR; to Lots 1, 2 described by M&B (10.30 acres)
 
3/01/2007
 
NDM 96533
 
McKenzie
USA
 
Retamco Operating, Inc.
 
T149N, R103W, Section 21
 
ALL
 
11/01/2006
 
NDM 96166
 
McKenzie
USA
 
Retamco Operating, Inc.
 
T147N, R99W, Section 32
 
SW
 
11/01/2006
 
NDM 96159
 
McKenzie
Jerry M. Grev Trust A
 
MJ Oil, LLC
 
T151N, R102W, Section 23
 
E2NE
 
2/18/2010
 
398601
 
McKenzie
Jerry M. Grev Trust A
 
MJ Oil, LLC
 
T151N, R102W, Section 24
 
W2NW
 
2/18/2010
 
398601
 
McKenzie
Grev Family Trust #1
 
MJ Oil, LLC
 
T151N, R102W, Section 23
 
E2NE
 
2/18/2010
 
398600
 
McKenzie
Grev Family Trust #1
 
MJ Oil, LLC
 
T151N, R102W, Section 24
 
W2NW
 
2/18/2010
 
398600
 
McKenzie
Blackstone Minerals
 
XOG Operating, LLC
 
T153N, R94W, Section 29
 
SE
 
12/21/2009
 
396857
 
McKenzie
Marilyn A. Mcintosh, Trustee
 
MJ Oil, LLC
 
T150N, R102W, Section 1
 
Lots 3, 4, S2NW
 
12/31/2009
 
396451
 
McKenzie
Dwight Mangel and Jane Mangel, Co-Trustees of the Mangel Family Trust dated
September 11, 2009
 
XOG Operating, LLC
 
T153N, R94W, Section 29
 
SE
 
12/22/2009
 
396320
 
McKenzie
Milo Wisness, et ux Julie
 
XOG Operating, LLC
 
T153N, R94W, Section 29
 
SE
 
12/14/2009
 
396319
 
McKenzie


 
Page 1 of 5

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Paul Wisness et ux Sandi
 
XOG Operating, LLC
 
T153N, R94W, Section 29
 
SE
 
12/14/2009
 
396318
 
McKenzie
First National Bank and Trust Company, TTE of the Vader Family Trust
 
MJ Oil, LLC
 
T153N, R101W, Section 18
 
NE, NESE
 
11/19/2009
 
395653
 
McKenzie
First National Bank and Trust Company, TTE of the Vader Family Trust
 
MJ Oil, LLC
 
T153N, R101W, Section 20
 
Lot l
 
11/19/2009
 
395653
 
McKenzie
First National Bank and Trust Company, TTE of the Vader Family Trust
 
MJ Oil, LLC
 
T153N, R101W, Section 7
 
Lots, 2, 3, 4, SE, S2NE, E2SW
 
11/19/2009
 
395653
 
McKenzie
First National Bank and Trust Company, TTE of the Vader Family Trust
 
MJ Oil, LLC
 
T153N, R101W, Section 8
 
Lot 4, S2S2, NWSW, NESE
 
11/19/2009
 
395653
 
McKenzie
First National Bank and Trust Company, TTE of the Vader Family Trust
 
MJ Oil, LLC
 
T153N, R101W, Section 9
 
Lots 1, 2, 3, 4
 
11/19/2009
 
395653
 
McKenzie
First National Bank and Trust Company, TTE of the Rosenberg Family Trust
 
MJ Oil, LLC
 
T153N, R101W, Section 18
 
NE, NESE
 
11/19/2009
 
395652
 
McKenzie
First National Bank and Trust Company, TTE of the Rosenberg Family Trust
 
MJ Oil, LLC
 
T153N, R101W, Section 20
 
Lot l
 
11/19/2009
 
395652
 
McKenzie


 
Page 2 of 5

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


First National Bank and Trust Company, TTE of the Rosenberg Family Trust
 
MJ Oil, LLC
 
T153N, R101W, Section 7
 
Lots, 2, 3, 4, SE, S2NE, E2SW
 
11/19/2009
 
395652
 
McKenzie
First National Bank and Trust Company, TTE of the Rosenberg Family Trust
 
MJ Oil, LLC
 
T153N, R101W, Section 8
 
Lot 4, S2S2, NWSW, NESE
 
11/19/2009
 
395652
 
McKenzie
First National Bank and Trust Company, TTE of the Rosenberg Family Trust
 
MJ Oil, LLC
 
T153N, R101W, Section 9
 
Lots 1, 2, 3, 4
 
11/19/2009
 
395652
 
McKenzie
First National Bank and Trust Company, TTE of the Rosenberg Family Trust
 
MJ Oil, LLC
 
T153N, R101W, Section 15
 
E2SE, NESW, NWSE
 
11/19/2009
 
395651
 
McKenzie
First National Bank and Trust Company, Trustee of the Vader Family Trust
 
MJ Oil, LLC
 
T153N, R101W, Section 15
 
E2SE, NESW, NWSE
 
11/19/2009
 
395650
 
McKenzie
Mary Knudsen
 
MJ Oil, LLC
 
T153N, R100W, Section 18
 
NE, NESE
 
11/19/2009
 
394962
 
McKenzie
Mary Knudsen
 
MJ Oil, LLC
 
T153N, R100W, Section 7
 
Lots 2, 3, 4, SE, S2NE, E2SW
 
11/19/2009
 
394962
 
McKenzie
Mary Knudsen
 
MJ Oil, LLC
 
T153N, R100W, Section 8
 
Lot 4, S2S2, NWSW, NESE
 
11/19/2009
 
394962
 
McKenzie
Mary Knudsen
 
MJ Oil, LLC
 
T153N, R101W, Section 15
 
E2SE, NESW, NWNE
 
11/19/2009
 
394962
 
McKenzie
Karen L. Rice
 
MJ Oil, LLC
 
T153N, R100W, Section 18
 
NE, NESE
 
11/19/2009
 
394961
 
McKenzie
Karen L. Rice
 
MJ Oil, LLC
 
T153N, R100W, Section 7
 
Lots 2, 3, 4, SE, S2NE, E2SW
 
11/19/2009
 
394961
 
McKenzie


 
Page 3 of 5

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Karen L. Rice
 
MJ Oil, LLC
 
T153N, R100W, Section 8
 
Lot 4, S2S2, NWSW, NESE
 
11/19/2009
 
394961
 
McKenzie
Karen L. Rice
 
MJ Oil, LLC
 
T153N, R101W, Section 15
 
E2SE, NESW, NWNE
 
11/19/2009
 
394961
 
McKenzie
Hal Leroy Eschenko
 
Retamco Operating, Inc.
 
T147N, R99W, Section 22
 
W2NE, NENW, NWSE
 
7/23/2008
 
380764
 
McKenzie
Hal Leroy Eschenko
 
Retamco Operating, Inc.
 
T147N, R99W, Section 28
 
N2, SE
 
7/23/2008
 
380764
 
McKenzie
Gordon H. Homstad
 
Retamco Operating, Inc.
 
T149N, R103W, Section 2
 
Lots 3, 4, S2NW
 
3/7/2007
 
368798
 
McKenzie
Frank O. Homstad
 
Retamco Operating, Inc.
 
T149N, R103W, Section 2
 
Lots 3, 4, S2NW
 
3/7/2007
 
368797
 
McKenzie
Donald R. Baumrucker
 
Retamco Operating, Inc.
 
T149N, R103W, Section 2
 
Lots 3, 4, S2NW
 
3/8/2007
 
368796
 
McKenzie
David F. Machala
 
Geronimo Holding Corporation
 
T152N, R99W, Section 1
 
ALL
 
2/12/2010
 
401435
 
McKenzie
David F. Machala
 
Geronimo Holding Corporation
 
T152N, R99W, Section 12
 
NW, S2NE, N2SW, SWSW, SE
 
2/12/2010
 
401435
 
McKenzie
David F. Machala
 
Geronimo Holding Corporation
 
T152N, R99W, Section 13
 
S2NW, NWNW, S2SW, NESW
 
2/12/2010
 
401435
 
McKenzie
David F. Machala
 
Geronimo Holding Corporation
 
T152N, R99W, Section 24
 
W2, S2SE, NESE
 
2/12/2010
 
401435
 
McKenzie
David F. Machala
 
Geronimo Holding Corporation
 
T152N, R99W, Section 25
 
N2NW, NWNE
 
2/12/2010
 
401435
 
McKenzie
Richard G. Cernosek
 
Geronimo Holding Corporation
 
T152N, R99W, Section 1
 
ALL
 
3/18/2010
 
400938
 
McKenzie
Richard G. Cernosek
 
Geronimo Holding Corporation
 
T152N, R99W, Section 12
 
NW, S2NE, N2SW, SWSW, SE
 
3/18/2010
 
400938
 
McKenzie
Richard G. Cernosek
 
Geronimo Holding Corporation
 
T152N, R99W, Section 13
 
S2NW, NWNW, S2SW, NESW
 
3/18/2010
 
400938
 
McKenzie
Richard G. Cernosek
 
Geronimo Holding Corporation
 
T152N, R99W, Section 24
 
W2, S2SE, NESE
 
3/18/2010
 
400938
 
McKenzie


 
Page 4 of 5

--------------------------------------------------------------------------------

 


Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer
  
Richard G. Cernosek
 
Geronimo Holding Corporation
 
T152N, R99W, Section 25
 
N2NW, NWNE
 
3/18/2010
 
400938
 
McKenzie
Gus F. Lindemann
 
Geronimo Holding Corporation
 
T152N, R99W, Section 1
 
ALL
 
3/22/2010
 
400937
 
McKenzie
Gus F. Lindemann
 
Geronimo Holding Corporation
 
T152N, R99W, Section 12
 
NW, S2NE, N2SW, SWSW, SE
 
3/22/2010
 
400937
 
McKenzie
Gus F. Lindemann
 
Geronimo Holding Corporation
 
T152N, R99W, Section 13
 
S2NW, NWNW, S2SW, NESW
 
3/22/2010
 
400937
 
McKenzie
Gus F. Lindemann
 
Geronimo Holding Corporation
 
T152N, R99W, Section 24
 
W2, S2SE, NESE
 
3/22/2010
 
400937
 
McKenzie
Gus F. Lindemann
 
Geronimo Holding Corporation
 
T152N, R99W, Section 25
 
N2NW, NWNE
 
3/22/2010
 
400937
 
McKenzie
Beartooth Oil and Gas Company
 
XOG Operating, LLC
 
T152N, R102W, Section 5
 
S2SW, SWSE
 
1/6/2010
 
396502
 
McKenzie
Beartooth Oil and Gas Company
 
XOG Operating, LLC
 
T152N, R102W, Section 8
 
N2, SW
 
1/6/2010
 
396502
 
McKenzie


 
Page 5 of 5

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010 between Geronimo Holding Corporation, as Seller and American Standard
Energy Corp., as Buyer


Lessor
 
Lessee
 
Legal
 
Tract
 
Lease Date
 
Recording
 
County
USA
 
Retamco Operating, Inc.
 
T141N, R102W, Section 20
 
S2SE
 
9/1/2005
 
NDM 94958
 
Billings
USA
 
Retamco Operating, Inc.
 
T141N, R102W, Section 22
 
NE, NWSE, SWSE Outside Theodore Roosevelt NP
 
9/1/2005
 
NDM 94958
 
Billings


 
Page 1

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010 and between Geronimo Holding Corporation, as Seller and American Standard
Energy Corp., as Buyer


Lessor
 
Lessee
 
Legal
 
Tract
 
Lease Date
 
Recording
 
County
Russell T. Rudy, Ltd
 
Geronimo Holding Coporation
 
T142N, R97W, Section 22
 
N2
 
2/25/2010
     
Dunn
Russell T. Rudy, Ltd
 
Geronimo Holding Coporation
 
T143N, R96W, Section 4
 
Lot 4, SWNW, W2SW
 
2/25/2010
     
Dunn
Blackstone Minerals
 
XOG Operating, LLC
 
T143N, R96W, Section 6
 
Lots 1, 2, S2NE
 
12/28/2009
 
3040912
 
Dunn
Russell T. Rudy, Ltd
 
Geronimo Holding Coporation
 
T143N, R96W, Section 8
 
E2
 
2/25/2010
     
Dunn


 
Page 1

--------------------------------------------------------------------------------

 

Exhibit “A”


To that certain Agreement for the Purchase of Partial Leaseholds dated April 28,
2010, by and between Geronimo Holding Corporation, as Seller and American
Standard Energy Corp., as Buyer


Lessor
 
Lessee
 
Legal
 
Tract
 
Lease Date
 
Recording
 
County
Roy Jensen et ux Darlene
 
W.R. Everett
 
T159N, R93W, Section 17
 
S2
 
2/5/2010
 
227168
 
Burke
Marian E. Rice et vir Hilmer T.
 
W.R. Everett
 
T159N, R93W, Section 17
 
S2
 
2/5/2010
 
227337
 
Burke
Willard Olson Family Trust
 
W.R. Everett
 
T159N, R93W, Section 17
 
N2
 
2/5/2010
 
227167
 
Burke
Wanda Friez
 
W.R. Everett
 
T159N, R93W, Section 17
 
S2
 
2/15/2010
 
227472
 
Burke
Deborah Cartwright
 
W.R. Everett
 
T159N, R93W, Section 17
 
S2
 
2/15/2010
 
227468
 
Burke
Connie Tippe
 
W.R. Everett
 
T159N, R93W, Section 17
 
S2
 
2/15/2010
 
227471
 
Burke
Roxane Moen
 
W.R. Everett
 
T159N, R93W, Section 17
 
S2
 
2/15/2010
 
227469
 
Burke
Barbara Webb
 
W.R. Everett
 
T159N, R93W, Section 17
 
S2
 
2/15/2010
 
227470
 
Burke
Roy Jensen et ux Darlene
 
W.R. Everett
 
T159N, R93W, Section 19
 
NE
 
2/5/2010
 
227168
 
Burke
Marian E. Rice et vir Hilmer T.
 
W.R. Everett
 
T159N, R93W, Section 19
 
NE
 
2/5/2010
 
227337
 
Burke
Wanda Friez
 
W.R. Everett
 
T159N, R93W, Section 19
 
NE
 
2/15/2010
 
227472
 
Burke
Deborah Cartwright
 
W.R. Everett
 
T159N, R93W, Section 19
 
NE
 
2/15/2010
 
227468
 
Burke
Connie Tippe
 
W.R. Everett
 
T159N, R93W, Section 19
 
NE
 
2/15/2010
 
227471
 
Burke
Roxane Moen
 
W.R. Everett
 
T159N, R93W, Section 19
 
NE
 
2/15/2010
 
227469
 
Burke
Barbara Webb
 
W.R. Everett
 
T159N, R93W, Section 19
 
NE
 
2/15/2010
 
227470
 
Burke
Roy Jensen et ux Darlene
 
W.R. Everett
 
T159N, R93W, Section 8
 
E2
 
2/5/2010
 
227169
 
Burke
Marian E. Rice et vir Hilmer T.
 
W.R. Everett
 
T159N, R93W, Section 8
 
SE
 
2/5/2010
 
227338
 
Burke
Wanda Friez
 
W.R. Everett
 
T159N, R93W, Section 8
 
SE
 
2/15/2010
 
227472
 
Burke
Deborah Cartwright
 
W.R. Everett
 
T159N, R93W, Section 8
 
SE
 
2/15/2010
 
227468
 
Burke
Connie Tippe
 
W.R. Everett
 
T159N, R93W, Section 8
 
SE
 
2/15/2010
 
227471
 
Burke
Roxane Moen
 
W.R. Everett
 
T159N, R93W, Section 8
 
SE
 
2/15/2010
 
227469
 
Burke
Barbara Webb
 
W.R. Everett
 
T159N, R93W, Section 8
 
SE
 
2/15/2010
 
227470
 
Burke
Roy Jensen et ux Darlene
 
W.R. Everett
 
T159N, R93W, Section 9
 
NW
 
2/5/2010
 
227169
 
Burke
Willard Olson Family Trust
 
W.R. Everett
 
T159N, R93W, Section 9
 
SW
 
2/5/2010
 
227167
 
Burke
Agribank FCB
 
Geronimo Holding Corporation
 
T159N, R94W, Section 23
 
SESE
 
2/23/2010
 
227698
 
Burke


 
Page 1 of 2

--------------------------------------------------------------------------------

 


Lessor
 
Lessee
 
Legal
 
Tract
 
Lease Date
 
Recording
 
County
 
Net Acres
Bob Jorgenson
 
W.R Everett
 
T159N, R93W, sec 28
 
NW/4SW/4
 
April 24th, 2010
 
228701
 
Burke
 
2.43
       
T159N, R93W, sec 29
 
E/2SW/4, W/2SE/4
 
April 24th, 2010
 
228701
 
Burke
 
12.74
       
T159N, R93W, sec 31
 
E/2SE/4, NE/4
 
April 24th, 2010
 
228701
 
Burke
 
9.28571
       
T159N, R93W, sec 32
 
W/2SW/4, NW/4SE74,
 
April 24th, 2010
 
228701
 
Burke
 
9.27857
           
SW/4NE/4
                                             
Denise and Howard S. Role
 
Geronimo H.
 
T159N, R92W, sec 31
 
S/2NE/4, N/2SE/4
 
April 24th, 2010
 
228867
 
Burke
 
30
                             
Agribank
 
Geronimo H.
 
T159N, R94W, sec 23
 
SE/4SE/4
 
Feb., 23rd, 2010
 
227698
 
Burke
 
20
                             


 
Page 2 of 2

--------------------------------------------------------------------------------

 
